Citation Nr: 0430367	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy in the 
hands and wrists, claimed as carpal tunnel syndrome, to 
include as secondary to degenerative disc disease of the 
cervical spine.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.

4.  Entitlement to an effective date earlier than January 9, 
2002, for service connection for episodic alteration of 
consciousness, claimed on the basis of clear and unmistakable 
error. 

5.  Entitlement to an effective date earlier than November 
17, 2000, for service connection for postoperative 
degenerative disc disease of the cervical spine, claimed on 
the basis of clear and unmistakable error.  

6.  Entitlement to an initial rating in excess of 40 percent 
for postoperative degenerative disc disease of the cervical 
spine. 

7.  Entitlement to an effective date earlier that January 9, 
2002, for a grant of a total disability rating for 
compensation based on individual unemployability (TDIU).  

8.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35. 

REPRESENTATION

Appellant represented by:	H. Mark Vieth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 3, 1976, to July 
1, 1976, and from November 1981 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and April 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  A statement of the case 
addressing the issues on appeal was completed in July 2003.  
In April 2004, a hearing was held before the undersigned 
Veterans Law Judge, in Washington, D.C.  At that time, 
additional evidence was submitted by the veteran, accompanied 
by a waiver of initial consideration of those documents by 
the RO, signed by the veteran.  These documents have been 
associated with the multi-volume claims file.  

Additional development is necessary for equitable 
adjudication of the claim for service connection for a 
respiratory disorder, and that issue will thus be addressed 
in the Remand portion of this decision.  In addition, the 
adjudication of the issue of entitlement to an increased 
initial rating for degenerative disc disease of the cervical 
spine must be remanded to allow the RO the first opportunity 
to assign an appropriate rating, or ratings, for this 
disability, to include consideration of the fact that the 
present decision will attribute neuropathy in the hands and 
wrists to the service-connected cervical spine disability.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Finally, 
as the resolution of those issues could have significant 
impact upon the adjudication of the "inextricably 
intertwined" issues of entitlement to an effective date 
earlier than January 9, 2002, for a grant of TDIU, as well as 
and entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, a decision by the Board as to those two 
issues must be deferred at this time, and the RO will be 
requsted to readjudicate those claims upon remand.  See 
Harris v Derwinski, 1 Vet. App. 80 (1991).
 

FINDINGS OF FACT

1.  There is sufficient positive evidence of record to place 
the evidence in relative equipoise as to whether bilateral 
neuropathy in the hands and wrists is etiologically related 
to degenerative disc disease of the cervical spine.  

2.  There is no competent evidence demonstrating the 
existence of a current disability associated with tinnitus 
which is etiologically related to in-service symptomatology 
or pathology. 

3.  Service connection for episodic alteration of 
consciousness and residuals of a cervical spine injury was 
denied by multiple unappealed RO rating decisions, most 
recently in a November 1999 rating decision which found that 
new and material evidence had not been submitted to reopen 
those claims; the veteran was informed of the decision in 
that same month, and it constitutes the most recent final 
rating decision denying the claims for service connection for 
episodic alteration of consciousness and residuals of a 
cervical spine injury on any basis. 
 
4.  At an informal hearing at the RO on January 9, 2002, the 
veteran requested that his claim for service connection for 
episodic alteration of consciousness be reopened; no document 
dated or received prior to this date may be construed as a 
claim to reopen the issue of entitlement to service 
connection for episodic alteration of consciousness.

5.  A request to reopen the claim for service connection for 
residuals of a cervical spine injury was received on November 
17, 2000; no document dated or received prior to this date 
may be construed as a claim to reopen the issue of 
entitlement to service connection for residuals of a cervical 
spine injury. 

6.  Based upon evidence not of record at the time of the 
prior final rating decisions, in the form of reports from the 
Baptist Hospital of Miami dated in March and April 1962, the 
RO concluded by rating decision dated in January 2002 that 
sufficient evidence had been presented to reopen and allow 
the claim for service connection for episodic alteration of 
consciousness, effective from January 9, 2002, the date of 
the claim to reopen.   

7.  Based upon evidence not of record at the time of any of 
the prior final rating decisions, in the form of reports from 
the Baptist Hospital of Miami dated in March and April 1962 
and a VA examination report dated in March 2002 linking 
degenerative disc disease of the cervical spine to service, 
the RO concluded by rating decision dated in April 2002 that 
sufficient evidence had been presented to reopen and allow 
the claim for service connection for degenerative disc 
disease of the cervical spine effective from November 17, 
2000, the date of the claim to reopen.  

8.  The final rating decisions denying entitlement to service 
connection for episodic alteration of consciousness and 
residuals of a cervical spine injury did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time they were rendered and were the 
products of a reasonable exercise of rating judgment given 
the relevant facts known at the time of those decisions; a 
review of the evidence before the RO at the time of those 
rating decisions does not compel the conclusion that 
reasonable minds could only agree that entitlement to service 
connection for episodic alteration of consciousness or 
residuals of a cervical spine injury was warranted on the 
basis of such evidence.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
neuropathy in the hands and wrists is etiologically related 
to the service connected degenerative disc disease of the 
cervical spine.  38 U.S.C.A. §§1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004). 
 
2.  A current disability due to tinnitus was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  
 
3.  Clear and unmistakable error having not been committed in 
any final rating decision addressing either issue, the 
criteria for an earlier effective date for the grants of 
service connection for episodic alteration of consciousness, 
and/or for residuals of a cervical spine injury are not met.  
38 U.S.C.A. §§  1131, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.303(c), 3.400(q)(1)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May and September 2003 letters, the RO, pursuant to the 
VCAA, advised the veteran of the evidence needed from him to 
prevail on the claims adjudicated below, and of the 
development the RO was undertaking with respect to these 
claims. 

In addition, the veteran was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claims 
adjudicated herein. The Board therefore believes that 
appropriate notice has been given with respect to the issues 
adjudicated below.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran claims adjudicated herein, and 
that the July 2003 SOC issued by the RO clarified what 
evidence would be required to warrant a grant of the claims 
adjudicated herein.  Further, the claims file reflects that 
the July 2003 SOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Moreover, the veteran and his attorney availed themselves of 
the opportunity to appear before the Board at the April 2004 
hearing, and presented both evidence and oral testimony at 
that proceeding.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated herein, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
issues being decided herein for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.


II.  Legal Criteria/Discussion

A.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Service connection is warranted for disability which is 
proximately due to or the result of another service-connected 
disability.  38 C.F.R. § 3.310.

1.  Neuropathy in the hands and wrists

The record reflects post-service treatment for bilateral 
carpal tunnel syndrome and other neuropathy in the hands and 
wrists, which the veteran feels is caused by or otherwise 
related to his service-connected cervical spine disability.  
There is some support for this assertion in the form of one 
March 2002 VA medical opinion finding that "symptomatology" 
in the veteran's hands was directly related to cervical spine 
pathology, and another VA opinion in that month that 
"alleged" carpal tunnel syndrome was likely due to cervical 
radiculopathy.

While there is other clinical evidence to suggest that there 
may be no etiologic relationship between neuropathy in the 
hands and wrists and the cervical spine, the Board, without 
finding error in the RO's action, will exercise its 
discretion to find that the evidence is in approximate 
balance on this point.  Therefore, service connection for 
neuropathy in the hands and wrists may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

2.  Tinnitus

Service connection for hearing loss in the left ear has been 
granted on the basis that this disability was at least 
"partially" the result of in-service acoustic trauma.  As 
such, for the purposes of the determination below, the 
claimed in-service noise exposure will be presumed.  However, 
that a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).




Review of the record on appeal reveals an April 1987 VA 
audiology report, dated within one year of the veteran's 
service separation, which specifically noted that tinnitus 
was not present during the examination.  More recently, 
tinnitus was not demonstrated at a VA audiological 
examination conducted in February 2002.  There is otherwise 
no competent evidence demonstrating the existence of a 
current disability associated with tinnitus which is 
etiologically related to service.  In short, therefore, as 
the competent evidence does not suggest that there is a 
current disability associated with tinnitus, service 
connection for tinnitus cannot be granted.  See Rabideau, 
Brammer, Routen, Espiritu, supra.  

In making the above determination, the Board has considered 
the contentions made by the veteran's attorney with respect 
to the asserted "inadequacy" of the February 2002 VA 
audiometric examination, but, with all due respect, finds 
nothing in the reports from this examination to support those 
contentions.  The reports reflect a comprehensive discussion 
of the pertinent clinical history, contain detailed clinical 
findings, and otherwise do not suggest that the veteran did 
not have an opportunity to demonstrate the presence of 
tinnitus. 

B.  Clear and Unmistakable Error Claims

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2004).



An award granted on the basis of receipt of new and material 
evidence, other than newly-obtained service department 
records, may not be made effective prior to receipt of the 
request to reopen the claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).  

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

With the above criteria in mind, the relevant evidence and 
procedural history will be summarized.  The service medical 
records from the veteran's first period of service reflect 
treatment for episodes of "passing out."  Significantly, 
however, a report of medical history completed prior the 
veteran's first period of service dated in May 1976 reflected 
a pre-service history of a head injury, and a service medical 
record dated in June 1976 reflects a history of a concussion 
and a syncopal episode after an August 1975 automobile 
accident.  Another service medical record dated in June 1976 
reflects history of an automobile accident one year prior, 
which the veteran stated resulted in injuries that caused him 
to "black out."  Also of record is a June 1976 mental 
hygiene clinical report discussing the blackouts, with the 
conclusion thereafter that the veteran had a personality 
disorder.  The veteran was thereafter found by a Medical 
Board to not meet the requirements for enlistment for his 
first period of service, based upon the evidence of a pre-
existing condition of periodic loss of consciousness.  As 
support for its determination, the Medical Board pointed to 
the aforementioned history of a pre-service August 1975 
automobile accident which had involved an injury to the 
veteran's head and "numerous" syncopal episodes thereafter.  

Service medical records from the veteran's second period of 
service in pertinent part reflect treatment for what was 
diagnosed as cervical strain/whiplash after the veteran was 
involved in an automobile accident in October 1985 in which 
his car was rear-ended while waiting at an intersection to 
make a left turn.  The force of the accident was said to have 
pushed his car forward twenty feet.  Complaints included 
tightening of the back of the head, causing blurred vision.  
Upon examination, minimal tenderness was observed over C7-C8 
and L1.  X-rays of the cervical spine conducted at that time 
were negative, as was the neurological examination.  Service 
medical records dated in December 1985 contain reference to 
treatment by a civilian doctor for blackouts/syncopal 
episodes, and there is of record a report dated in that month 
from a private neurologist documenting treatment of the 
veteran.  

Also of record from December 1985 are reports from a Medical 
Board evaluation, which notes that the veteran's history was 
"long and complex."  These reports indicate that, following 
the veteran's separation from his first period of service, he 
underwent evaluation by a private physician and was found to 
not have evidence of recurrent episodes of alteration of 
consciousness or a seizure disorder, and that he was 
thereafter able to re-enter service and successfully complete 
boot camp.  Reference was also made to the automobile 
accident incurred during the veteran's second period of 
service and episodes of alteration of consciousness 
thereafter, the most significant of which had occurred while 
he was driving a car with his family.  With respect to that 
accident, the veteran stated that, if his father had not 
reached over and taken control of the steering wheel, there 
would have been a head-on collision with on-coming traffic.  
Of note to the military physician, however, was the fact that 
there had never been an "unequivocal observed convulsion," 
and that civilian workups prior to the Medical Board 
evaluation included negative results from 
electroencephalograms and other testing for the presence of 
seizures.  




The physical examination of the veteran at the time of the 
Medical Board was negative, and it was the opinion of the 
Medical Board following the examination that there was 
inadequate evidence to establish a diagnosis of seizure 
disorders.  As such, the diagnosis was episodic alteration of 
consciousness, etiology unknown.  It was concluded that this 
diagnosis precluded the veteran's scheduled ship deployment, 
and he was placed on six months of limited duty.  Also noted 
were personality traits observed by staff which warranted a 
psychiatric consultation, and the record reflects an undated 
mental hygiene report listing a diagnosis of mixed adjustment 
disorder.  Ultimately, it was the conclusion by the Medical 
Board that the veteran's episodic alteration of consciousness 
had existed prior to service and that the condition had not 
been aggravated by service.  

Additional service medical records include a report from the 
November 1986 separation examination which reflected no 
cervical spine or neurologic disabilities.  Of record also is 
a Report of Medical History dated in November 1986 which made 
reference to a "head injury" from car accidents in 1976 and 
1985, and hospitalization at the Baptist Hospital in Miami 
Florida on two occasions, one in 1960 for a broken leg and 
one in 1976 for a concussion.  

After the veteran's separation from his second period of 
service, he filed a claim for service connection for several 
disabilities, including one involving the cervical spine, in 
December 1986.  A March 1987 VA outpatient treatment report 
reflects treatment following a seizure episode.  Reports from 
a March 1987 VA examination showed the veteran reporting a 
history of a "non service connected" automobile accident in 
1976 which included head trauma.  The physical examination 
revealed no significant abnormalities, and the assessment 
following this examination in pertinent part was "history of 
blackouts, probably vaso-vagal in nature" and "history of 
mild chronic cervical lumbar pain without evidence of 
radiculopathy on the current examination."  Reports from 
another VA examination conducted in March 1987 showed the 
veteran specifically denying cervical spine complaints, and 
showed a normal physical examination of the cervical spine.  




By rating action dated in July 1987, service connection was 
denied for, among other conditions, a cervical spine 
disability, on the basis that such a disability was "not 
shown."  The complete service medical records apparently 
were not of record at the time of that decision, but the 
decision did refer to the portion of the Medical Board report 
from the veteran's first period of service which found that 
the blacking out/seizure condition had existed prior to 
entrance to service, had not been aggravated thereby, and 
rendered the veteran unable to meet enlistment standards.  

Additional service medical records, to include the Medical 
Board reports from the veteran's second period of service, 
were of record at the time of a September 1988 rating 
decision which denied service connection for episodes of 
alteration of consciousness.  A confirmed rating decision 
dated in September 1989 also denied the claim for service 
connection for episodes of alteration of consciousness.  
Additional evidence cited in that decision included the 
accident report from the October 1985 in-service accident, 
and a statement from the veteran's father concerning the 
veteran's blackouts.  

The veteran was properly notified of the July 1987, September 
1988, and September 1989 rating decisions, and did not 
perfect an appeal as to any of them.  Therefore, they are 
final under the law.  38 U.S.C. § 4005(c) (1982) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) (1988) (1989). 

Thereafter, the veteran submitted statements in August and 
September 1993 expressing a desire to reopen his claims for 
service connection for head and neck injuries.  These claims 
were again denied by a rating decision dated in September  
1993, of which the veteran was notified in October 1993.  
Evidence of record at that time included VA clinical records 
dated in August 1993 reflecting complaints of a herniated 
disc in the cervical spine and syncopal episodes, which the 
veteran attributed to the in-service automobile accident 
episode in 1985.  An appeal as to this decision was not 
perfected by the veteran, and the August 1993 rating decision 
is thus also final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993). 


The veteran submitted additional correspondence in September 
and December 1998 which, in pertinent part, requested that 
the claims for service connection for episodic alteration of 
consciousness and residuals of a cervical spine injury be 
reopened.  Also therein, the veteran indicated that he had 
sustained another head injury after service while working for 
the United States Customs service, and that he was involved 
in yet another automobile accident, said by the veteran to 
have been less severe than the in-service accident, during 
Hurricane Andrew, which resulted in his "blacking out all 
over again."  A November 1999 rating decision found that new 
and material evidence to reopen these claims had not been 
presented.  The veteran was notified of this decision in that 
month, and did not perfect an appeal with respect to the 
decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999). 

Evidence of record at the time of the November 1999 decision 
included VA outpatient treatment records dated in 1998 and 
1999 reflecting treatment for disc herniation at C5-C6, 
blackout spells, blurred vision, and carpal tunnel syndrome.  
These records also contain reference to an automobile 
accident in 1993, with an October 1998 VA outpatient 
treatment report indicating that the condition in the neck 
was stable until this accident.  

Additional evidence of record before the adjudicators in 
November 1999 were statements from a fellow service member of 
the veteran, and the veteran's father and daughter.  In 
summary, those individuals reported than they believed the 
veteran was significantly disabled as a result of the in-
service back and neck injuries.  Reference was also made by 
the veteran's colleague to the veteran being involved in an 
automobile accident 1992, which was described as being of a 
lesser degree than the one sustained in service. 

Thereafter, an official with the Disabled American Veterans 
filed a claim to reopen the issue of entitlement to service 
connection for residuals of a cervical spine injury on 
November 17, 2000.  (Given the assertion from that official 
that the document was received on that date, the "mailbox 
rule" codified at 38 C.F.R. §§ 20.305(a), 20.306 (2004) is 
not applicable, and the November 1999 decision is thus 
final).  Also, at an informal hearing at the RO on January 9, 
2002, the veteran requested that his claim for service 
connection for episodic alteration of consciousness be 
reopened.  In connection with these claims, the veteran 
submitted reports in January 2002 from the Baptist Hospital 
of Miami, dated in March and April 1962, reflecting treatment 
for injuries sustained by the veteran after being struck by a 
cement mixer when he was a young boy.  The injuries sustained 
in this accident were limited to the lower extremities, to 
include fractures of the right pubic bone and right femur, 
and these reports reflected no treatment for head and/or neck 
injuries.  

Based on a review of the additional evidence from the Baptist 
Hospital of Miami in conjunction with the other evidence of 
record, and in order to resolve what was felt by the 
adjudicators to be "reasonable doubt," the RO concluded by 
rating decision dated in January 2002 that sufficient 
evidence had been presented to reopen and allow the claim for 
service connection for episodic alteration of consciousness, 
effective from January 9, 2002, the date of the claim to 
reopen.  In addition, and after the veteran was afforded a VA 
examination in March 2002 that resulted in an opinion linking 
degenerative disc disease of the cervical spine to service, 
the RO concluded by rating decision dated in April 2002 that 
sufficient evidence had been presented to reopen and allow 
the claim for service connection for degenerative disc 
disease of the cervical spine effective from November 17, 
2000, the date of the claim to reopen.  

Turning to an analysis of the veterans claims, the veteran's 
attorney has argued in written form, and in oral argument 
that the effective date for the grants of service connection 
for episodic alteration of consciousness and disc disease of 
the cervical spine should be assigned from the day after 
separation from service, because the denials of service 
connection by the RO through the intervening years were the 
product of clear and unmistakable error.  In essence, it is 
claimed that these conditions were "always service-
connected," because the underlying nature and cause of these 
disabilities has not changed since the veteran was separated 
from service.  The veteran's attorney also argues that 
because the veteran was found to be fit upon entrance to both 
periods of active service, VA in essence should be estopped 
from finding that the service-connected disabilities at issue 
were incurred prior to service.  He also implies that the 
only evidence relied upon by VA to find that the conditions 
at issue existed prior to service was the accident sustained 
when the veteran was hit by a cement mixer as a child in 
1962, and that, because the records from treatment for the 
injuries sustained in this accident do not reflect any head 
or neck injuries, this pre-service accident was an improper 
evidentiary basis to find that either disability at issue 
existed prior to service.  

Examining the final rating decisions which denied, or failed 
to reopen, the claims for service connection for a cervical 
spine disorder and episodic alteration of consciousness in 
light of the veteran's attorney's arguments, the Board finds 
that they were not produced by clear and unmistakable error 
(CUE).  The Board notes first that the type of 
"constructive" notice or receipt theory advanced by the 
veteran's attorney (unless the case involves a grant of 
service connection based on newly found service medical 
records) which he ascribes to VA, does not reflect an 
understanding of the controlling legal authority:  Evidence 
that is not of record at the time of the rating decision 
attacked on the basis of CUE cannot be used as a basis for a 
claim of clear and unmistakable error.  Russell, 3 Vet. App. 
at 310; Damrel, 6 Vet. App. at 242.  Thus, the assertion 
that, regardless of the date on which sufficient evidence to 
warrant a grant of service connection for a condition under 
law has been received, the said condition should be 
considered to have "always" been service-connected from the 
date of separation from service is simply not in accord with 
the controlling legal authority.  In this case, the RO was 
clear in its January and April 2002 rating decisions that the 
basis of the reopening and allowance of the veteran's claims 
was the receipt of the records from Baptist Hospital and the 
March 2002 VA "nexus" opinion.  None of this evidence was 
of record at the time of the rating decisions attacked on the 
basis of CUE, and they cannot be used a basis for a grant of 
the earlier effective date due to CUE.  Id.  

With respect to the contention that the only "evidence" of 
a pre-service disability associated with alteration of 
consciousness or a cervical spine disability considered in 
the rating decisions attacked on the basis of CUE was the 
1962 accident, which resulted only in injuries to the lower 
extremities, this assertion is simply false.  Aside from the 
fact that these reports were not even of record at the time 
of the rating decisions alleged to have involved CUE, the 
evidence that was of record included, as set forth in detail 
above, numerous in-service and post-service statements from 
the veteran himself describing injuries to the head in an 
automobile accident in 1975 shortly before entrance into his 
first period of service.  Also, there was the evidence before 
the adjudicators included the November 1986 Report of Medial 
History which clearly noted two pre-service hospitalizations 
at the Baptist Hospital in Miami, one in 1960 (actually 1962) 
for a broken leg and one in 1976 for a concussion.  Thus, it 
is clear that the adjudicators who completed the rating 
decisions now attacked on the basis of CUE clearly did not 
base their conclusion that the veteran sustained a head 
injury on the "incorrect" assumption that such an injury 
was sustained in 1962.  

Given this evidence of pre-service injuries to the head 
region, the negative November 1986 separation examination, 
the Medical Board findings that the pre-existing condition 
was not aggravated by service, and the lack of any competent 
clinical evidence or opinions linking a post-service 
disability involving the cervical spine or alteration of 
consciousness to service, it was entirely reasonable for the 
RO adjudicators to have concluded that the evidence before 
them did not warrant a grant of service connection for the 
disabilities at issue.  Moreover, far from it being 
"undebatable" that the record at that time of the decisions 
attacked on the basis of CUE clearly showed that the 
disabilities at issue were incurred in or aggravated by 
service, it was entirely reasonable to conclude that the 
these disabilities were not incurred in or permanently 
aggravated by service.  (By "aggravation, it is meant that 
the underlying condition, as contrasted to symptoms, is 
permanently worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993)).  Clearly, far from being "fatally flawed," 
the rating decisions at issue were the product of sound 
rating judgment, particularly given the weight of the medical 
evidence at issue at the time of the decisions in question.   

As the Board has not found that any of the final rating 
decisions at issue involved CUE, and it is not shown or 
contended that a claim to reopen the issue of service 
connection for episodic alteration of consciousness was 
received or dated prior to January 9, 2002, or that a claim 
for service connection for a cervical spine disability was 
received or dated prior to November 17, 2000, an earlier 
effective date cannot be granted for service connection for 
either disability.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii).  The Board is bound by these 
statutory and regulatory criteria, and a review of the other 
potentially applicable laws and regulations does not reveal a 
provision under which an earlier effective date can be 
assigned.  38 C.F.R. § 7104(c).  


ORDER

Entitlement to service connection for neuropathy in the hands 
and wrists is granted. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to an effective date earlier than January 9, 
2002, for service connection for episodic alteration of 
consciousness, claimed on the basis of clear and unmistakable 
error, is denied. 

Entitlement to an effective date earlier than November 17, 
2000, for service connection for postoperative degenerative 
disc disease of the cervical spine, claimed on the basis of 
clear and unmistakable error, is denied.   


REMAND

The veteran's attorney has asserted that the VA 
cardiovascular examination afforded the veteran in March 2002 
was inadequate to determine the presence of a current 
respiratory disability, particularly in light of the fact 
that other post-service clinical evidence has documented the 
presence of a respiratory disorder, to include pneumonia.  In 
light of those assertions, and upon review of the March 2002 
examination reports, the Board concurs that another VA 
examination is necessary to determine whether the veteran has 
a current respiratory disorder which is etiologically related 
to service, in order to comply with the duty-to-assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




With respect to the claim for entitlement to an increased 
initial rating for postoperative degenerative disc disease of 
the cervical spine, the RO will be requested to readjudicate 
this claim upon remand, with consideration of the fact that 
the Board has herein granted service connection for 
neuropathy of the hands and wrists.  Thereafter, the RO may 
readjudicate the issues of entitlement to an effective date 
earlier than January 9, 2002, for a grant of TDIU and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

For the reasons stated above, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following development.  VA will 
provide notification when further action is required on the 
part of the veteran. 

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied with respect to the 
issues that have been remanded in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal authority.

2.  The veteran should be afforded a VA 
respiratory examination that is to include 
an opinion, based upon review of the 
relevant evidence contained in the claims 
file, as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the veteran has 
a current respiratory disorder which is the 
result of service, to include as a result 
of exposure to asbestos, or whether such a 
cause is unlikely (i.e., less than a 50-50 
probability).  The claims file must be made 
available to the examiner. 

Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

3.  The RO is to determine the 
appropriate rating (or ratings, if a 
separate evaluation is deemed 
appropriate) for the service-connected 
cervical spine disability, to include 
consideration of the fact that the 
service-connected disability includes 
neuropathy of the hands and wrists.  In 
making this determination, the RO should 
consider whether there is a basis for a  
"staged" rating or ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999). 

4.  Thereafter and to the extent there is 
not a complete grant of all benefits 
sought, the veteran and his attorney  
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the issues that have 
been remanded, to include a summary of 
the evidence and discussion of all 
pertinent regulations, the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



